              Case 2:20-mj-30535-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 12/22/20 Telephone:
                                                    Matthew Roth             Page 1 of   11 226-9186
                                                                                       (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:         Emily Munchiando, FBI       Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
United States of America
   V.
Katelyn Jones                                                            Case No. Case: 2:20−mj−30535
                                                                                  Assigned To : Unassigned
                                                                                  Assign. Date : 12/22/2020
                                                                                  USA V. JONES (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of            November 18, 2020                in the county of ____W_a.._yn_e____ in the
--------
  Eastern District of                      Michigan       , the defendant(s) violated:
                Code Section                                            Offense Description
18 U.S.C. § 873(c)                                    Threats of violence through interstate commerce




         This criminal complaint is based on these facts:




@ Continued on the attached sheet.



                                                                    Special Agent Emily Munchiando, F.B.I.
                                                                                         Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:           December 22, 2020                                                          Judge ·s signature

City and state: Detroit, Michigan                                   Hon.R. Steven Whalen, U.S. Magistrate Judge
                                                                                         Printed name and title
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.2 Filed 12/22/20 Page 2 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.3 Filed 12/22/20 Page 3 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.4 Filed 12/22/20 Page 4 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.5 Filed 12/22/20 Page 5 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.6 Filed 12/22/20 Page 6 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.7 Filed 12/22/20 Page 7 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.8 Filed 12/22/20 Page 8 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.9 Filed 12/22/20 Page 9 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.10 Filed 12/22/20 Page 10 of 11
Case 2:20-mj-30535-DUTY ECF No. 1, PageID.11 Filed 12/22/20 Page 11 of 11




                                            December 22, 2020
